DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C (Fig. 3) in the reply filed on 5/09/2022 is acknowledged.
Claims 5, 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/09/2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (US 2008/0007945).
Regarding claim 1,
Kelly teaches the use of an illuminator comprising LED’s wherein the heat of the LED’s are conducted to outer surfaces to prevent condensation in doors of a freezer (see abstract, pars. 48-49). As such, referring to Figs. 1-3, Kelly teaches  									a freezer frame (see par. 46) comprising a frame body (E.g. the frame body comprising elements 3, 4, 5, see pars. 45, 46, 52), the frame body includes a low-temperature part 3 (e.g. wherein part 3 is closest to a low-temperature interior of a freezer, see abstract, par. 57) and a heating part 5 (e.g. as the part 5 heats doors in thermal communication with part 5, see par. 46, 52), and a panel installed in cooperation with the frame is provided on the heating part (see pars. 46, 49, 52), characterized in that, a light source 2 is provided on the low-temperature part 3, and a heat conduction channel is provided between the light source and the heating part (e.g. via the heat transfer plate 4 of the low temperature part 3, see pars. 50, 52).
Regarding claim 11, 
Kelly teaches wherein the low-temperature part is provided with a lamp holder for carrying the light source 2 (see annotated Fig. 2, below). 
Regarding claim 15,
Kelly teaches a freezer comprising the freezer frame as claimed in claim 1 (see par. 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-4, 6-7, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly in view of Howington (US 20110304253). 
Regarding claim 2,
Kelly teaches a part 6 (e.g. a translucent cover, see par. 45) that is provided on the frame body, but does not teach wherein the freezer frame further comprises a heat insulation part provided on the frame body. In other words, Kelly does not teach that translucent cover 6 through which light is transmitted is heat insulating. 
Howington, directed to a freezer frame comprising a frame body and a light source such that the heat of the light source is conducted for anti-condensation purposes on a panel (see abstract, pars. 2-3, 5-7), teaches a light-transmitting part 72 that is intended to help minimize convective heat transfer from a light source 50 to a refrigerated interior space so that a relative maximum amount of heat from light source 50 is available for conduction away from space 12 and toward exterior sides for anti-condensation heating (see par. 27). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kelly by Howington with the motivation of ensuring that a relative maximum amount of heat from the light source of Kelly is available for conduction away from a temperature controlled space for anti-condensation heating.  
Regarding claim 3,
Referring to annotated Fig. 2, Kelly as modified above teaches wherein the heat insulation part (e.g. cover 6 that minimizes convective heat transfer from light source 2) comprises a low-temperature and heat-insulating member covering at least a partial area of the low-temperature part 3.

    PNG
    media_image1.png
    834
    884
    media_image1.png
    Greyscale

 
Regarding claim 4,
Referring to annotated Fig. 1 above, Kelly as modified above teaches wherein the heat insulation part comprises a light-transmitting and heat-insulating member located in the light emitting direction of the light source.
Regarding claim 6,
Kelly as modified above teaches wherein the heat insulation part comprises a low-temperature and heat-insulating member  covering at least a part of the low-temperature part (see the rejection of claim 3), the light-transmitting and heat-insulating member (302) is disposed on the low-temperature and heat-insulating member (see annotated Figs. 1-2).
Regarding claim 7,
Kelly as modified above teaches wherein the light-transmitting and heat-insulating member  comprises a light-transmitting cover 6 disposed upon the light source (see par. 45) and a heat insulation space between the light- transmitting cover and the light source 2 (see annotated Fig. 1, wherein, as the heat from the LED will be drawn to the thermally conductive element 3, the heat will not be drawn to the heat insulation space and toward the thermally insulative cover).
Regarding claim 13,
The subject matter of claim 13 is directed towards essentially the same subject matter as claim 1 and has been addressed in the rejection of claim 7.
Regarding claim 14,
The subject matter of claim 14 is directed towards essentially the same subject matter as claim 11 and has been addressed in the rejection of claim 11.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly. 
Regarding claim 12, 
Kelly does not specifically teach wherein the low-temperature part and the lamp holder are integrally formed.
Please note that a claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.” (see MPEP 2144.04 V B).
Similarly, the use of a one piece construction comprising the low-temperature part and the lamp holder is merely a matter of obvious engineering choice. Indeed, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Kelly such that the low-temperature part and the lamp holder are integrally formed with the motivation of, for example, more firmly securing the light source to the low-temperature part and avoiding any movement or slipping of the light source. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Twohy teaches a device that uses the heat of an LED within a frame body for heating of a door/panel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/               Examiner, Art Unit 3763